                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:04-cr-00040-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
STEPHEN ARTHUR LACY,            )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion for

Compassionate Release Pursuant to Section 603(b) of the First Step Act”

[Doc. 62].

I.        BACKGROUND

          In December 2005, the Defendant Stephen Arthur Lacy was convicted

of Hobbs Act robbery and possession of a firearm in relation to a crime of

violence. He was sentenced to a total of 288 months’ imprisonment. [Doc.

32].      The Defendant is currently incarcerated at FCI Otisville, and his

projected release date is July 20, 2024.1




1    See https://www.bop.gov/inmateloc/ (last visited Sept. 3, 2020).


         Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 1 of 8
      The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). [Doc. 62]. Specifically, the Defendant argues that

his age and underlying health conditions place him at a higher risk for severe

illness from COVID-19, and that his particular vulnerability to the illness is an

extraordinary and compelling reason for an immediate sentence reduction to

time served.    [Id.].   Alternatively, the Defendant requests to serve the

remainder of his sentence on home confinement. [Id.].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”        18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in his motion that he submitted a

request for compassionate release to the warden of FCI Otisville, but that the

warden failed to respond within thirty (30) days of his request. [Doc. 62 at 3-




                                       2



      Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 2 of 8
4].   As the Defendant appears to have exhausted his administrative

remedies, the Court will proceed to address the merits of his motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 3 of 8
any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” As is pertinent here,

a defendant’s medical condition can qualify as a basis for relief if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-

tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,

[or] advanced dementia,” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s

medical condition can also qualify as an extraordinary and compelling reason

if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). A defendant’s age may also warrant

compassionate release if (1) the defendant is at least 65 years old, (2) is

                                      4



     Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 4 of 8
experiencing a serious deterioration in physical or mental health because of

the aging process, and (3) has served at least 10 years or 75% of his term

of imprisonment, whichever is less. Id., § 1B1.13 cmt. n.1(B).

      Here, the Defendant asserts that his underlying health conditions—

namely, an unspecified heart condition, high blood pressure, history of

carrying the tuberculosis bacteria, potential prostate cancer, and symptoms

of Type II diabetes—place him at a higher risk for severe illness resulting

from COVID-19.      The medical conditions identified by the Defendant,

however, do not constitute an extraordinary and compelling reason to reduce

the Defendant’s sentence. While the Court does not intend to diminish the

seriousness of the Defendant’s medical conditions, the Defendant has failed

to establish that these conditions are not well-controlled by his current

medical treatment. The Defendant also has not shown that any of these

conditions are terminal or substantially diminish his ability to provide self-

care while in prison. Further, the Defendant is only 64 years old and thus is

ineligible for a reduction based on his age.

      Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-


                                      5



     Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 5 of 8
19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

This is especially true where, as here, the Defendant is housed at a facility

that currently has no confirmed cases among its inmate population.4

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      The Defendant alternatively moves the Court to order his release to

home confinement due to the ongoing COVID-19 pandemic. [Doc. 62]. This

request, however, must also be denied. The discretion to release a prisoner

to home confinement lies solely with the Attorney General. See 18 U.S.C. §

3624(c)(2); 34 U.S.C. § 60541(g).              The legislation recently passed by

Congress to address the COVID-19 pandemic does not alter this. See

CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the



3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

4See https://www.bop.gov/coronavirus (last visited Sept. 3, 2020) (noting 0 inmate cases,
1 case among staff, 0 deaths, and 42 inmates and staff recovered).

                                           6



      Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 6 of 8
covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement under the

first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release.          Deffenbaugh v.

Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23,

2019); United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there is “no provision for

judicial review of the BOP's and Attorney General’s decision with regards to

a request for home detention under § 60541(g)”); United States v. Curry, No.

6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because

the First Step Act gives the Attorney General the discretion to determine if

and when home confinement is appropriate, this Court does not have the

authority to grant the requested relief.”) (emphasis in original). For these

reasons, the Defendant’s request for a release to home confinement is

denied.




                                       7



     Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 7 of 8
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Compassionate Release Pursuant to Section 603(b) of the First Step Act”

[Doc. 62] is DENIED.
                              Signed: September 4, 2020
     IT IS SO ORDERED.




                                      8



     Case 1:04-cr-00040-MR-WCM Document 63 Filed 09/08/20 Page 8 of 8
